Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert G Crownover on January 5, 2021.

The claims have been amended as follows:
In claim 6 line 17-19 --wherein-- has replaced “the first chamber of the second level together with the second chamber of the second level configured to allow”; 
In claim 6 line 20 –is allowed-- has been added before “to drain”; 
In claim 6 line 20-22 --wherein-- has replaced “the first chamber of the third level together with the second chamber of the third level configured to allow”; 
In claim 6 line 23 –is allowed-- has been added before “to drain”; 
In claim 6 line 34 (sixth line from end) –third level-- has replaced “second level”;
In claim 6 line 35 (fifth line from end) –third level-- has replaced “second level”;

In claim 16 line 17-19 --wherein-- has replaced “the first chamber of the second level together with the second chamber of the second level configured to allow”; 
In claim 16 line 20 –is allowed-- has been added before “to drain”; 
In claim 16 line 20-22 --wherein-- has replaced “the first chamber of the third level together with the second chamber of the third level configured to allow”; 
In claim 16 line 23 –is allowed-- has been added before “to drain”; 
In claim 16 line 34 (sixth line from end) –third level-- has replaced “second level”;
In claim 16 line 35 (fifth line from end) –third level-- has replaced “second level”; and
claim 7, 8, 17, 18 has been canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745